Citation Nr: 1531085	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant who is the Veteran served on active duty from March 1971 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2011 and March 2012, the Board remanded the case to the RO for additional development of appealed claims.  In September 2011, a videoconference hearing (at which the Veteran appeared accompanied by a former attorney-representative) was held before the undersigned; a transcript of the hearing is in the record.  (The Veteran has since appointed a new attorney to represent him in the matter on appeal.)  

An October 2012 Board decision denied the Veteran entitlement to a TDIU rating, as well as two additional claims seeking service connection.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision, the Court affirmed the Board's decision in part (with regard to the service connection claims), and vacated the decision in part with regard to the TDIU claim, remanding such matter to the Board for additional proceedings consistent with the Memorandum Decision.  The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in a December 2014 decision affirmed the Court's decision as to the service connection claims.  Thus, the sole remaining issue on appeal is entitlement to a TDIU rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As is noted above, during the pendency of the appeal (in January 2013), the Veteran appointed a new attorney to represent him on the TDIU matter before the Court and VA.  In March 2015, the attorney requested a three-way videoconference hearing wherein the Veteran would appear at the Denver RO and he would appear at the San Diego, California RO.  (The attorney has offices in La Jolla, California.)  While the issue of entitlement to a TDIU rating was addressed at the September 2011 videoconference hearing, he was at that time represented by a different attorney with another firm.  With his change in representation, the Board finds good cause to grant the Veteran a second Board hearing.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following:

The AOJ should arrange for the Veteran to be scheduled for a three-way videoconference hearing before the undersigned, with the Veteran appearing at the Denver RO and his attorney appearing at the San Diego RO.  The AOJ should coordinate with the Board's hearing division to ensure that the undersigned is available on the date the hearing is scheduled.  The appeal should then be processed in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

